Warren App. No. CA98-09-114. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry Granting Motion to Certify filed May 14,1999, at pages 1 to 2:
“The above cause is before the court pursuant [to] a motion to certify conflict filed by counsel for appellant, Charles Williams, on April 8,1999. Appellant contends that this court’s decision in the above case conflicts with decisions by other appellate courts with respect to how child support is to be calculated when the child receives social security benefits due to the disability of a parent. Appellant therefore contends that our decision is in conflict with decisions by the Seventh District Court of Appeals in Stephenson v. Stephenson (Mar. 18, 1996), Mahoning App. No. 94 C.A. 67, unreported [1996 WL 133000], and the Second Appellate District in McClure v. McClure (Sept. 27, 1996), Montgomery App. No. 95-CA-86, unreported [1996 WL 562793],
“Upon due consideration of the foregoing, the court finds that there is a conflict between the decision in the subject case and the Stephenson and McClure cases. Appellant’s motion for certification is hereby GRANTED. The issue for certification shall be as follows: Should a disabled parent’s child support obligation be directly set off by social security payments received on behalf of a minor child, or should the joint child support obligation of both parties be reduced by the amount of the social security payments.”
Sua sponte, cause consolidated with 99-934, infra.